Welcome
Ladies and gentlemen, I have the pleasure of informing you that, within the framework of interparliamentary meetings, a delegation from the National People's Congress of the People's Republic of China is on a working visit to the European Parliament for a few days on the occasion of the 29th EP-China interparliamentary meeting. I would like to extend a warm welcome to all the members of this delegation.
Mr Peixin, Vice-Chair of the Foreign Affairs Committee of the National People's Congress of the People's Republic of China, and Mr Rivellini, an MEP, are the co-presidents of this 29th meeting of our respective parliaments.
The European Parliament is pleased to have this dialogue, which has been regular and ongoing for some time now. This new meeting will strengthen relations between our parliaments and allow a wide range of issues of common interest to the EU and to the People's Republic of China to be discussed.
I would like to express my wish to the members of both delegations that the meetings they have already held, as well as those which will take place today, will make an active contribution towards bringing our two institutions closer together.